Title: To James Madison from John Dawson, 29 October 1803 (Abstract)
From: Dawson, John
To: Madison, James


29 October 1803, Washington. “Some time ago I intimated to you my willingness to go to New Orleans, and reflection has not chang’d that disposition, provided I can be plac’d in a situation not subordinate.… The length of time I have been in public life, the situations I have been placd in, and the conduct and principles I have supported are well known to you and to Mr. Jefferson.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Dawson”). 1 p.


